Opinion issued November 10, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00733-CV
                            ———————————
SCOTT D. LEVY & ASSOCIATES, P.C. AND SCOTT D. LEVY, Appellants
                                        V.
                 CORINTHIAN COLLEGES, INC., Appellee


                    On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-00570


                          MEMORANDUM OPINION
      Appellants, Scott D. Levy & Associates, P.C. and Scott D. Levy, filed their

notice of appeal seeking review of the August 29, 2014 oral ruling made by the trial

court. See TEX. R. APP. P. 24.4(a). The trial court had ordered appellants to post a

$950,000.00 supersedeas bond within ten days to stay execution of the foreign
judgment while the underlying foreign case was on appeal in the U.S. Court of

Appeals for the Ninth Circuit. This ruling was memorialized in a written order

signed by the trial court on October 9, 2014, denying appellants’ motion to stay

suit/plea in abatement, which was filed as part of a supplemental clerk’s record in

this Court. See TEX. R. APP. P. 27.2, 27.3.

      On June 26, 2015, this appeal was stayed pursuant to the notice of bankruptcy

filing by the appellee, Corinthian Colleges, Inc. See TEX. R. APP. P. 8.2; see also 11

U.S.C. § 362(a)(1) (West 2010). On August 23, 2016, the district clerk filed a second

supplemental clerk’s record in this Court, attaching the trial court’s order, signed on

June 21, 2016, dismissing the underlying lawsuit with prejudice based on the Ninth

Circuit’s June 9, 2016 reversal of the foreign judgment.

      On August 30, 2016, because it appeared that this appeal may be moot, this

Court’s order and notice of intent to dismiss for want of jurisdiction reinstated this

appeal and notified appellant that this appeal was subject to dismissal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a), (c). Appellant failed to timely respond.

      This Court generally has jurisdiction only over appeals from final judgments

unless a statute authorizes an interlocutory appeal. See TEX. CIV. PRAC. & REM. CODE

ANN. §§ 51.012, 51.014(a)(1)–(12) (West Supp. 2016) (listing appealable

interlocutory orders); CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011)

(“Unless a statute authorizes an interlocutory appeal, appellate courts generally only


                                          2
have jurisdiction over appeals from final judgments.”). After the trial court’s June

21, 2016 order dismissed the underlying trial court case with prejudice, that rendered

this appeal moot and, thus, we lack jurisdiction over this appeal. See, e.g., Gen.

Land Office of State of Tex. v. OXY U.S.A., Inc., 789 S.W.2d 569, 571 (Tex. 1990)

(“As a consequence of the trial court’s granting the nonsuit, the temporary injunction

ceased to exist and the appeal became moot.”).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a); 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                          3